Citation Nr: 0821330	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic fatigue 
syndrome as due to an undiagnosed illness.  

3.  Entitlement to service connection for an irritable bowel 
syndrome as due to an undiagnosed illness.  

4.  Entitlement to service connection for fibromyalgia as due 
to an undiagnosed illness.  

5.  Entitlement to service connection for muscle and joint 
pain (other than that attributable to fibromyalgia), to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a gastrointestinal 
disorder (other than an irritable bowel syndrome), inclusive 
of nausea, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

8.  Entitlement to service connection for menstrual problems, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to March 
1987, from January 1991 to May 1991, and from June 1991 to 
September 1991, to include service in the Southwest Asia 
Theatre of Operations during 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, denying each of the claims identified 
on the title page of this document.  

The RO denied the veteran's original claim for service 
connection for PTSD in a March 2003 decision.  This decision 
was not appealed and became final within a year of 
notification to the veteran.  While the RO implicitly 
reopened the veteran's claim, the Board must evaluate every 
petition to reopen in its own right before adjudicating the 
merits of the underlying claim.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  The issue on the first page of 
this decision relating to PTSD is styled accordingly. 

Pursuant to her request, the veteran was afforded a 
videoconference hearing before the Board in July 2006, a 
transcript of which is of record.  At that time, the veteran 
submitted additional documentary evidence in support of her 
application to reopen a claim for service connection for 
PTSD, along with a waiver for its initial consideration by 
the RO.  Even more evidence regarding the veteran's PTSD 
claim was submitted by the veteran's representative in August 
2007, which was presented with the proviso that, if the Board 
could not grant entitlement to service connection for PTSD on 
the basis of such evidence and other items of evidence on 
file, then initial review of the evidence offered in August 
2007 would not be waived by the veteran.  Such evidence is 
accepted by the Board for review as requested and remand is 
effectuated below to ensure that the RO is afforded the 
initial opportunity to review that evidence.  

The RO denied the veteran's original claims for service 
connection for muscle and joint pain; a gastrointestinal 
disorder, inclusive of nausea; headaches; menstrual problems, 
all as due to an undiagnosed illness, in January 1997.  
However, in April 1997, 38 C.F.R. § 3.317(a)(1)(i) was 
amended, effective from November 1994, to expand the period 
within which disabilities resulting from undiagnosed 
illnesses suffered by Persian Gulf veterans must become 
manifest to a compensable degree in order for entitlement to 
be established.  Inasmuch as the claims for undiagnosed 
illness had been previously denied within that period, the 
provisions for finality of prior RO decisions are not 
applicable to the veteran's claims based upon undiagnosed 
illness.  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) 
(upon a showing of a new basis of entitlement to a claimed 
benefit as a result of an intervening change in law or 
regulation, 38 U.S.C. § 7104(b) does not preclude 
consideration of the claim as an original claim even though 
based on facts in a previously and finally denied claim).  
Under the above cited legal authority, the veteran is 
entitled to readjudication of her undiagnosed illness claims 
as original claims.  

The issues of the veteran's entitlement to service connection 
for PTSD; for muscle and joint pain (other than that 
attributable to fibromyalgia), to include as due to an 
undiagnosed illness; and for menstrual problems, to include 
as due to an undiagnosed illness, are addressed in the REMAND 
appended to the decision below and are REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
Theater of Operations, following which she developed 
medically unexplained chronic multisymptom illnesses 
involving a chronic fatigue syndrome, an irritable bowel 
syndrome (IBS), and fibromyalgia, to include muscle pain, 
which are attributable to such service.

2.  In-service gastrointestinal complaints are indicated, but 
without a showing of a chronic gastrointestinal disorder 
(other than IBS) either in service or for years after 
service; currently shown gastrointestinal disorders include 
gastritis, gastropathy, a hiatal hernia, and gastroesophageal 
reflux disease (GERD) for which competent evidence fails to 
identify a nexus to military service.  

3.  Known clinical entities of the gastrointestinal body 
system (other than IBS) fully explain the signs and symptoms 
of gastrointestinal distress attributed by the veteran to 
undiagnosed illness due to service in the Southwest Asia 
Theater of Operations.  

4.  There is a single complaint of a headache in service at 
the time of a suspected miscarriage; headaches shown post-
service are related to a known clinical diagnosis, migraine 
headaches, and competent evidence linking the veteran's 
migraine headaches to her period of military service or any 
event thereof is lacking.



CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome, IBS, and 
fibromyalgia (includes muscle pain), as due to an undiagnosed 
illness, is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  A gastrointestinal disorder other than IBS, to include as 
due to an undiagnosed illness, was not incurred in or 
aggravated by military service, nor may peptic ulcer disease 
be presumed to have been incurred therein.  .  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.317, 3.326 (2007).  

3.  Headaches, to include as due to an undiagnosed illness, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
her claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to her 
through the RO's VCAA letters of October 2003 and March 2006.  
The appellant was thereby notified that she should submit all 
pertinent evidence in her possession and she was duly advised 
of the Court's holding in Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was provided to 
the veteran-appellant prior to the RO's initial decision in 
May 2004 in concert with Pelegrini, although the notice 
pursuant to Dingess-Hartman was provided subsequently, in 
contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of the final 
supplemental statement of the case by the RO in June 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  More timely VCAA notice would not have 
operated to alter the outcome of the issues herein denied on 
the merits as the record fails to demonstrate the service 
incurrence or aggravation of a gastrointestinal disorder 
other than IBS or headaches, nor is it shown that the 
veteran's complaints of a gastrointestinal nature or 
headaches are attributable to an undiagnosed illness.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
and personnel records, as well as various examination and 
treatment reports compiled by VA and non-VA sources since the 
veteran's discharge from service, including the reports of 
several VA medical examinations.  Findings from those VA 
medical evaluations are sufficiently detailed and 
comprehensive in scope so as to permit the Board to 
adjudicate the claims presented in a fair and accurate 
fashion, and it is of note that the veteran or her 
representative does not contend otherwise.  To that end, the 
Board may proceed to adjudicate the merits of the claims 
without further remand as to those matters.  38 C.F.R. 
§§ 3.326, 3.327 (2007).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and a chronic 
disease, such as a peptic ulcer, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as recently 
amended solely for purposes of extending the presumptive 
period, see 71 Fed. Reg. 75669 (2006), VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  The term "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 12) 
abnormal weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record shows that the appellant is a Persian Gulf War 
veteran and, therefore, the initial threshold criterion is 
met for service connection for the claimed entities under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Moreover, the appellant's engagement in combat with the enemy 
is both alleged and shown, based on her credible testimony as 
to her exposure to incoming SCUD missile attacks on specified 
dates and to hostile fire from enemy forces directed to truck 
convoys in which she was participating, with corroboration of 
her exposure to enemy SCUD missile attacks at certain times.  
See Daye v. Nicholson, 20 Vet. App. 512 (2006); Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (corroboration of every 
detail of such a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Suozzi v. Brown, 10. Vet. 
App. 307, 310-311 (1997).  To that extent, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are for application in this 
instance.

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order).



Service Connection:  Chronic Fatigue and Irritable Bowel 
Syndromes & Fibromyalgia

Sufficient evidence is of record to grant the veteran's 
claims for service connection for chronic fatigue syndrome, 
IBS, and fibromyalgia.  Therefore, no further discussion is 
necessary as to whether VCAA notice in this instance was 
proper and timely.  

In her written and oral testimony, the veteran has credibly 
described the existence of fatigue, bowel, and 
musculoskeletal complaints which she reports had their onset 
in 1991 following her service in the Southwest Asia Theater 
of Operations.  Her complaints are corroborated by the person 
providing attendant care, who reported in his January 2004 
statement that he was advised by her of her complaints of 
nausea, vomiting, and fatigue since 1996 and that he had 
observed her deterioration physically to the point that she 
had become wheelchair bound.  Medical records compiled in 
service and thereafter identify complaints of the veteran 
involving musculoskeletal and abdominal pain, fatigue, 
dizziness, nausea, vomiting, and diarrhea.  To that extent, 
the requirement of 38 C.F.R. § 3.317 that there be some 
objective, independently verifiable evidence of the symptoms 
is satisfied in this instance.  

In order to more fully ascertain the significance of such 
complaints, VA arranged for the veteran to undergo a series 
of VA medical examinations in February 2004.  On the basis of 
findings therefrom and a review of the claims folder, the 
examining VA physician recorded various diagnoses, among 
which were a chronic fatigue syndrome, an IBS, and 
fibromyalgia.  These entities are by regulation defined as 
medically unexplained chronic multisymptom illnesses which 
entail a cluster of signs or symptoms, and based on the 
record in its totality, such are chronic diseases that have 
existed for well beyond six months.  38 C.F.R. § 3.317(a)(2-
5).  Accordingly, entitlement to service connection for a 
chronic fatigue syndrome, IBS, and fibromyalgia is warranted.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.



Service Connection:  Gastrointestinal Disorder

Service medical records reveal an entry in November 1985 
regarding the veteran's complaint of abdominal pain, which 
was reported to be present for three days.  The assessment 
was of abdominal muscle pain.  An entry in January 1986 
indicates a history of a spastic colon; the pertinent 
diagnosis was of hemorrhoids.  Diagnoses in February 1986 
were of anemia, gastroenteritis, and colitis.  When seen in 
March 1986 for complaints of an upset stomach, a diagnosis of 
gastritis was offered.  The existence of gastroenteritis was 
diagnosed in April 1986.  In June 1986, vomiting occurred in 
association with a syncopal episode, and medical treatment 
was received for abdominal pain of an unknown etiology, which 
was noted to resolve despite her ongoing pregnancy.  

Additional complaints of abdominal pain were made known in 
July and August 1986, and at one point such were associated 
with the veteran's complaints of low back pain, dizziness, 
and vomiting.  An episode of viral gastroenteritis with 
vomiting and diarrhea occurred in October 1986, and during 
the course of a medical examination by the service department 
in November 1986, the veteran complained of frequent 
indigestion.  

On service department medical evaluations in January, April, 
and June 1991, frequent indigestion or other gastrointestinal 
problem was denied.  Service medical records also show that, 
in July 1991, the veteran complained of constipation of four 
to five days' duration and sought medical assistance 
therefor.  Further treatment was received in the same month 
for diarrhea, acute colitis, and a question of dysentery.  
Complaints of severe abdominal pain were made known in August 
1991; diagnoses recorded in September 1991 were of 
gastroenteritis and colitis.  

Complaints of gastrointestinal pain were made known by the 
veteran in September 1994.  In March 1995, a clinical 
impression of duodenitis was offered based on findings 
thereof on an upper gastrointestinal series in December 1994.  
In March and April 1995, her complaints of gastrointestinal 
pain and diarrhea were made in association with one or more 
syncopal episodes.  One medical professional in March 1995 
linked the veteran's complaints of nausea, vomiting, and 
diarrhea to somatization.  Her complaints of abdominal pain 
and nausea, among others, were attributed by a VA medical 
professional in September 1997 to probable uterine fibroids, 
a left ovarian cyst, and pelvic inflammatory disease.  

An undated report compiled at a VA Women's Center yielded a 
diagnostic impression of gastroenteritis.  Included in the 
record are March 2000 diagnoses of peptic ulcer disease and 
rule out gall bladder disease.  A clinical impression of 
dyspepsia was recorded in October 2000.  An esophageal 
endoscopy in November 2000 was found to be negative.  

Treatment records compiled in December 2002 culminated in 
entry of a diagnosis of gastrointestinal esophageal reflux 
disease (GERD) with there being a possible relationship of 
her nausea and vomiting thereto.  An 
esophagogastroduodenoscopy in January 2003 confirmed the 
presence of distal esophagitis, a hiatal hernia, and antral 
gastropathy; GERD continued to be diagnosed as well.  VA 
medical examinations undertaken in February 2004 resulted in 
pertinent diagnoses of GERD, a hiatal hernia, and gastritis.  
In September 2005, a polyp was removed from the veteran's 
colon and a biopsy of the esophagus revealed evidence of 
ulcerative esophagitis.  

Also of record is a statement, dated in January 2004, from 
the veteran's medical attendant.  Therein, it was set forth 
by the attendant that the veteran had communicated to him 
that, since May 1996, she had experienced vomiting and 
nausea.  

Review of the evidence presented indicates that the veteran 
experiences a variety of gastrointestinal symptoms, a least a 
portion of which are separate and apart from the IBS for 
which service connection has been established elsewhere in 
this decision.  The question presented for review at this 
juncture is whether those symptoms not associated with IBS 
are representative of a gastrointestinal disorder that was 
incurred in or aggravated by service, or, alternatively, 
whether they are indicative of an undiagnosed illness 
associated with the veteran's service in Southwest Asia.  

Various pathology of the gastrointestinal body system is 
currently diagnosed by multiple medical professionals, 
including but not limited to gastritis, GERD, esophagitis, 
gastropathy, and a hiatal hernia, all of which are known 
clinical entities.  On that basis, it cannot be reasonably 
concluded that the veteran's gastrointestinal complaints are 
the result of an undiagnosed illness other than IBS.  
Moreover, the record does not identify chronic 
gastrointestinal disablement of the veteran at the time of 
her entrance onto any period of active duty and there is 
otherwise no showing that any such disability had its onset 
in service and resulted in chronic, disabling residuals.  
While it is acknowledged that service medical records 
disclose various gastrointestinal complaints and findings, no 
medical professional offers any finding or opinion linking 
any such in-service gastrointestinal pathology to any current 
gastrointestinal disability of the veteran, other than IBS, 
and there is otherwise no competent evidence of any such 
linkage.  The veteran's own personal opinions as to the 
diagnosis and etiology of the disorder in question are not 
competent evidence. That is, the veteran, as a lay person 
untrained in the field of medical diagnostics and etiologies, 
is incompetent to offer an opinion that requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. at 494 
(1992).

In all, a preponderance of the evidence is against 
entitlement of the veteran to service connection for a 
gastrointestinal disorder, other than IBS, to include as due 
to an undiagnosed illness.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant").

Service Connection:  Headaches

Service medical records identify a complaint of headaches by 
the veteran in June 1986 at the time of a suspected 
miscarriage.  After service, various complaints of headaches 
are noted, including an occasion in September 1994, in April 
1995 in association with a syncopal episode, and in March 
2002.  A VA medical examination was undertaken in February 
2004, findings from which yielded a diagnosis of migraine 
headaches, and at that time, the veteran noted that her 
headaches started in 1991 while serving in the Persian Gulf 
war.  

Notwithstanding the veteran's account, the only documented 
in-service complaint of headaches was shown prior to her 
Persian Gulf service and there is no contemporaneously 
recorded complaint or finding of headaches in service medical 
records compiled during 1991.  Several years are noted to 
have followed the veteran's last discharge from service 
before complaints of headaches are shown in September 1994.  
While there is a showing of current disability, represented 
by a diagnosis of migraine headaches, the existence of 
chronic disablement relating thereto is not shown in service 
or for several years after the veteran's service in 1991.  
Likewise, the record does not contain competent evidence of a 
nexus between the veteran's headaches and her periods of 
military service, inclusive of any event thereof.  

With respect to the veteran's statements regarding his 
recurrent headaches since service, he competent to report 
what comes to him through his senses, such as headaches.  The 
Board notes that, in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit Court determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

The veteran's headaches have been diagnosed as migraine in 
nature.  In the Board's judgment, migraine headaches or 
migraine syndrome is not the type of disability that can be 
diagnosed by a layman.  Jandreau, supra.  Simply put, the 
veteran does not have the training or expertise to provide a 
competent opinion regarding diagnosis or causation of his 
currently diagnosed headache disorder.

As there is a diagnosis of a known clinical entity 
responsible for the veteran's headaches, there is no basis 
for concluding that the veteran's headaches are a medical 
indicator of undiagnosed illness resulting from her service 
in the Southwest Asia Theater of Operations.  That being the 
case, the Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
headaches, to include as due to an undiagnosed illness and 
denial of such claim is in order.  Boyer, Mercado-Martinez, 
supra; 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.


ORDER

Service connection for a chronic fatigue syndrome, irritable 
bowel syndrome (IBS) and fibromyalgia inclusive of muscle 
pain, based on the veteran's service in the Southwest Asia 
Theatre of Operations, is granted.

Service connection for a gastrointestinal disorder, other 
than IBS, and for headaches, to include as to both as due to 
undiagnosed illness, is denied.  


REMAND

Remand for the conduct of additional development is needed as 
to each of the issues remaining on appeal.  38 C.F.R. § 19.9 
(2007).

Regarding the veteran's application to reopen her claim for 
service connection for PTSD, as noted in the Introduction 
above, additional evidence submitted on behalf of the veteran 
in August 2007 was presented without a waiver of RO review of 
the evidence.  The representative of the veteran specifically 
asserts that, if the Board cannot grant entitlement to 
service connection for PTSD on the basis of such evidence and 
other items of relevant evidence on file, then initial review 
of the evidence offered in August 2007 would not be waived by 
the veteran.  Accordingly, this evidence must be considered 
by the RO.  38 C.F.R. § 20.1304 (2007).  In addition, the 
veteran at her July 2006 hearing testified that she was to 
undergo an eight-month program for treatment of her PTSD, 
beginning in August 2006, but records relating thereto are 
absent from the veteran's claims folder.  Such additional 
relevant evidence must be obtained and associated with the 
record.  38 C.F.R. § 3.159(c)(2) (2007).  

Additionally, allegations are advanced to the effect that a 
VA psychiatric examination in February 2004, which did not 
result in entry of a diagnosis of PTSD, was inadequate in 
part because the examiner opined that the claimed stressors 
leading to the onset of the veteran's PTSD were 
"insufficient".  As indicated in the decision above, there 
is a showing that the veteran engaged in combat with the 
enemy during 1991, and, as such, her combat-related stressors 
must be conceded.  While there is no duty to provide an 
examination or medical opinion absent the receipt of new and 
material evidence (see 38 C.F.R. § 3.159(c )(4)), under the 
circumstances noted above, further VA psychiatric examination 
that addresses the question of whether the veteran has a 
current diagnosis of PTSD linked to any of her combat-related 
stressors, which are presumed, is advisable.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  

Further development is likewise needed regarding the 
veteran's claim for service connection for menstrual 
problems, to include as due to undiagnosed illness.  In this 
regard, it is noted that the veteran testified in July 2006 
that she was to undergo a gynecological work-up at the VA 
medical facility in Las Vegas, Nevada, in August 2007, 
reportedly in order to determine the need for and her 
suitability to undergo a hysterectomy for relief of her 
menstrual problems.  Records relating to that work-up are not 
now contained within the claims folder.  As well, the need 
for further medical evaluation by VA is evident in order to 
ascertain more fully the relationship between gynecological 
abnormalities such as vaginitis, severe menstrual cramping, 
fibroid masses, and hypermenorrhea, which were identified in 
service, and any currently shown gynecological disorder(s).  
It is noted that a VA gynecological examination in March 2004 
yielded a pertinent assessment of a history of dysfunctional 
uterine bleeding versus oligomenorrhea.  

Notice is also taken that there is a need for further medical 
input regarding the veteran's claim for service connection 
for muscle and joint pain, other than fibromyalgia, to 
include as due to an undiagnosed illness.  A variety of 
musculoskeletal problems are identified in service, including 
a back injury in June 1985, abdominal muscle and ankle strain 
in November and/or December 1985, right knee strain and 
contusion in the first three months of 1986, a variety of 
back complaints in April and May 1986, a left foot overuse 
syndrome June 1986, and complaints of left arm pain after a 
fall in June 1986.  In August 1986, the veteran sought 
medical treatment for complaints of left-sided numbness from 
the hip downward; the clinical impression recorded was of a 
psychological reaction, but a psychiatric evaluation in the 
month following disclosed no psychiatric disorder.  Foot 
swelling due to pregnancy was shown in October 1986.  

In February 1991, use of Flexeril and Demerol was prescribed 
because of right-sided musculoskeletal pain, following her 
lifting of a duffel bag.  Also, during 1991, medical 
assistance is shown to have been received for an injury to 
both knees and the right arm after a storage cabinet fell 
onto the veteran.  

Beginning in or about 2002, the existence of disorders 
variously diagnosed as severe ascending peripheral 
neuropathy, tetraplegia, and chronic inflammatory 
demyelinating neuropathy (CIPD) was first noted and it was 
during 2002 that the veteran became wheelchair bound.  The 
etiology of such entities remains unclear, with the record 
noting that one or more are idiopathic in nature or of an 
unknown etiology.  An electromyogram in November 2002 was 
determined to identify severe peripheral neuropathy of both 
lower extremities and the left upper extremity.  By the same 
token, the same study was attempted in September 2004, 
findings from which were interpreted to show no evidence of 
demyelinating neuropathy.  In addition, one attending VA 
medical professional, a nurse practitioner, noted in her May 
2006 statement that the veteran's progressive neurological 
disease had escaped diagnosis for at least a four-year 
period, and suggested that such disease may possibly be 
related to or representative of a Gulf War syndrome.  A 
consultative neurological physician of the Social Security 
Administration in February 2003 ascribed much of the 
veteran's symptomatology to a behavioral disorder.  There is 
other evidence linking the veteran's neuropathy to her 
recently diagnosed diabetes mellitus.  

Based on the foregoing ambiguities, it is determined that the 
veteran must be afforded a medical examination to assess more 
fully her complaints of joint and muscle pain, their 
etiology, and whether they are manifestations of undiagnosed 
illness (aside from fibromyalgia) or part and parcel of one 
or more known diagnoses.  The veteran must also be afforded 
psychiatric and gynecological examinations to evaluate her 
menstrual problems and claimed PTSD.  38 U.S.C.A. § 5107A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006). 

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran should 
be notified of what information and 
evidence are still needed to substantiate 
her original claim for service connection 
for menstrual problems, to include as due 
to undiagnosed illness; her original 
claim for service connection for muscle 
and joint pain, other than fibromyalgia, 
to include as due to undiagnosed illness; 
and her claim to reopen for service 
connection for PTSD.  

The veteran should be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate her claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in her possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1).  
She should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist her in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that she 
supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due her must then 
be provided to her by VA.  

2.  Pursuant to the veteran's request to 
obtain any outstanding records pertaining 
to her claim to reopen for service 
connection for PTSD, the RO/AMC should 
attempt to obtain any service medical 
records, not already on file, through 
direct contact with the National 
Personnel Records Center, the applicable 
service department, or secondary sources.  
Once obtained, any records obtained 
should be made a part of the veteran's 
claims folder.  

3.  The RO/AMC should attempt to obtain 
any and all pertinent records of VA 
medical treatment, not already of record, 
which were compiled since June 2, 2006, 
at VA facilities, including but not 
limited to the records relating to a VA 
PTSD program of eight months' duration 
the veteran was scheduled to enter in 
August 2006, as well medical records 
involving a VA gynecological work-up the 
veteran was scheduled to undergo in 
August 2006 at a facility in Las Vegas, 
Nevada.  Once obtained, such records 
should be made a part of the veteran's 
claims folder

4.  Thereafter, the RO/AMC should arrange 
for the veteran to undergo examinations 
to evaluate her claimed menstrual 
problems, muscle and joint pain other 
than that attributable to fibromyalgia, 
and PTSD.  

The veteran should be fully evaluated 
from a psychiatric, neurological, and 
gynecological standpoint.  Such 
examinations should include detailed 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical or mental status 
evaluations and any and all diagnostic 
testing deemed necessary.  All applicable 
diagnoses should be specified.  The 
claims folder should be provided to each 
examiner for use in the study of this 
case and his/her report should indicate 
whether the claims folder was in fact 
made available and reviewed.

The gynecological examiner is requested 
to provide medical opinions, each with a 
supporting rationale, as to the 
following:

(a)  Whether it is at least as 
likely as not (50 percent or 
greater degree of probability) 
that any gynecological disorder 
that is currently present began 
during service or is otherwise 
linked any incident or finding 
recorded during service, to 
include the gynecological 
problems shown in service 
medical records?

(b)  Does the veteran exhibit 
objective indications of 
chronic disability involving 
menstrual problems resulting 
from an undiagnosed illness, 
which is defined as an illness 
or combination of illnesses 
manifested by one or more signs 
or symptoms and/or objective 
indications of a gynecological 
illness by history, physical 
examination, and laboratory 
tests, which cannot be 
attributed to any known 
clinical diagnosis?  

The psychiatric examiner is asked to 
address the following, providing a 
supporting rationale for each response:

(a)  Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders?

(b)  If a diagnosis of PTSD is 
made pursuant to (a) above, is 
it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
PTSD is causally linked to an 
in-service stressor, including 
SCUD missile attacks or 
exposure to enemy fire while 
participating in convoys?

The examining neurologist is asked to 
provide an opinion and supporting 
rationale for each of the following:  

(a)  Whether it is at least as 
likely as not (50 percent or 
greater degree of probability) 
that any disorder manifested by 
complaints of joint and muscle 
pain (other than that 
associated with fibromyalgia) 
that are currently present are 
representative of disability 
that began during service or 
that is otherwise linked to any 
period of active duty service 
or any event thereof?  The 
linkage, if any, between 
documented in-service 
complaints of musculoskeletal 
and/or joint problems and any 
entity currently in existence 
should be fully discussed.  

(b)  Does veteran exhibit 
objective indications of 
chronic disability involving 
muscle or joint pain (other 
than that associated with 
fibromyalgia) resulting from an 
undiagnosed illness, which is 
defined as an illness or 
combination of illnesses 
manifested by one or more signs 
or symptoms and/or objective 
indications of a neurological 
or other illness by history, 
physical examination, and 
laboratory tests, which cannot 
be attributed to any known 
clinical diagnosis?  

All examiners are advised that objective 
indications of chronic disability include 
both "signs" in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification.  Disabilities 
that have existed for at least six months 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a six-month period will be 
considered "chronic."  

The examiners are further advised that 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

5.  Lastly, the AMC/RO should, following 
its completion of any further development 
it deems necessary, readjudicate the 
veteran's claim for entitlement to 
service connection for menstrual 
problems, to include as due to 
undiagnosed illness; her claim for 
service connection for joint and muscle 
pain, other than that attributable to 
fibromyalgia, to include as due to 
undiagnosed illness; and her application 
to reopen a claim for service connection 
for PTSD.  Such adjudications should be 
undertaken on the basis of all of the 
evidence of record, including but not 
limited to the evidence submitted by the 
veteran's representative in August 2007, 
and all governing legal authority, 
inclusive of 38 C.F.R. § 3.156 (2007).  

If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence, including but not limited to 
the evidence submitted by the veteran's 
representative in August 2007, and 
applicable law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


